Title: John Quincy Adams to John Adams, 8 December 1792
From: Adams, John Quincy
To: Adams, John


Dear Sir.
Boston December 8. 1792.
Our Electors met in this town on Wednesday last, and their Votes for President and Vice-President were unanimous this was generally expected here, and the event is supposed to have been nearly if not wholly the same in all the New-England States— New-York it is imagined was unanimous for Mr: Clinton as V.P. their Electors are chosen by their legislature, where their Governor has a bare majority, determined to support upon all occasions his party and his politics. From the other States you will probably hear before us.— And upon the whole, I presume the election will be favourable.

The Governor has at length prevailed in routing the players. On Wednesday, the Attorney General received orders from him and the Council, to prosecute the violators of the Law, immediately. He applied for a warrant, to a Justice of the Peace returnable before two Justices of the Quorum. The Sheriff arrested one of the actors behind the Scenes in the course of the play on Wednesday Evening, and informed the company that unless they dispersed immediately he should arrest all the other performers for the Evening. The Company immediately assumed the form of a deliberative assembly, and debated the Question, whether they should retire, or direct the players to proceed and bid defiance to the Sheriff. They concluded that obedience to the Law, was the safest party and withdrew, not without many imprecations against the Governor, and the Law, upon which they were interrupted.— The next morning the examination upon the warrant was to take place and the Justices met at Faneuil Hall, their own offices being too small, and the Court-House occupied, by the district Court.— The Hall was about halffull of Spectators, who took every opportunity, to express their disapprobation of the proceedings.— An objection was taken by Mr: Otis, counsel for the defendant, to the warrant, as not being founded upon oath but only upon an official complaint of the Attorney-General. Whether Sullivan committed the blunder from ignorance, or from inattention, or from design, is doubtful; but the by-standers enjoy’d a hearty laugh at his expence.— He has affected a kind of neutrality upon this occasion, and has avoided giving offence to either party by being active on either side. It was supposed by many persons, that he proceeded thus irregularly on purpose to give the players an opportunity to escape, and he himself wishes to have it understood that he acts only in consequence of express directions from the Governor and Council.— The objection however prevailed and the player who had been arrested was discharged amid the loud and very improper plaudits of the audience. Justice Barrett, with proper Spirit reproved their conduct in the Hall, upon which they were quiet; but as soon as they got out of the Hall, they closed the business with three huzza’s. The players in the mean time, had taken the alarm, and most of them are gone; so that I hope we shall have no more altercations upon this Subject.
We have no other news at present peculiarly worthy of communication, and I therefore close my Letter with the assurance that I am with all due respect and affection, your Son.
J. Q. Adams.
 